Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered January 23, 2001, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Betancourt, 68 NY2d 707 [1986]; People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt (see People v Urquidez, 5 AD3d 800 [2004]; People v Hirsch, 280 AD2d 612 [2001]; People v Murray, 168 AD2d 573 [1990]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant was provided with “meaningful representation” (People v Benevento, 91 NY2d 708, 712 [1998]).
The defendant’s contentions in his supplemental pro se brief *487either are unpreserved for appellate review or without merit. Altman, J.P., Florio, Mastro and Fisher, JJ., concur.